Citation Nr: 0941623	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  04-22 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had active service from January 1953 to January 
1955.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
denying service connection for PTSD. 

The Board remanded the case for additional development in 
January 2007, and it now returns for further review.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

In a recent judicial precedent, the U.S. Court of Appeals for 
Veterans Claims has held that claims for service connection 
for PTSD necessarily include claims for service connection 
for all psychiatric disabilities reasonably raised by the 
Veteran or the evidentiary record.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009) (scope of mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and other information of record).  In the 
present case, a broader claim including for additional 
psychiatric disabilities will therefore need to be developed 
and adjudicated upon remand.  This must include compliance 
with all notice and assistance requirements set forth in the 
Veterans Claims Assistance Act (VCAA) and its implementing 
regulations.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2009).

The Board in its January 2007 remand requested that the 
Veteran be afforded a VA examination to address not only PTSD 
but also any other current psychiatric disorders, and to 
provide opinions for each disorder identified including 
whether it is at least as likely as not that the disorder is 
causally related to service.  Upon a VA examination for 
compensation purposes in June 2007, the examiner concluded 
that the Veteran did not meet the diagnostic criteria for a 
diagnosis of PTSD. 

It now appears, however, that the examiner did not have the 
benefit of the entire claims file, because four additional 
volumes of VA treatment records were added to the file 
subsequent to the examination.  These additional records 
include treatment records from 2001 wherein diagnoses of PTSD 
were made, including based on an in-service stressor.  In 
particular, several treatment records in January 2001 include 
diagnoses of PTSD, and one of those records was of a thorough 
psychiatric evaluation for treatment purposes, dated January 
16, 2001.  A fully informed VA examination opinion must 
include review of the complete medical records, including all 
pertinent evidence.  Thus, it is essential that the examining 
physician have the Veteran's medical records to review in 
conjunction with the examination, so that the evaluation of 
the claimed disability will be a fully informed one.  Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  That legal 
requirement was obviously not accomplished by the opinion 
provided in June 2007, due to the incompleteness of the 
record at that time including the absence of pertinent prior 
treatment records.  VA regulations require that each 
disability be viewed in relation to its history both in the 
examination and in the evaluation of the disability.  
38 C.F.R. § 4.1 (2009).  Upon remand a further addendum 
opinion (in addition to that obtained in September 2008) 
should be requested of the June 2007 VA examiner.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act (VCAA) and its 
implementing regulations, to include advising 
the Veteran of the evidence necessary to 
substantiate his claim for service connection 
for a psychiatric disorder to include PTSD.  
The notice should make clear that additional 
issues being considered on appeal are those 
of entitlement to service connection for any 
additional psychiatric conditions reasonably 
raised by the Veteran or otherwise indicated 
by the record.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  The notice should also 
inform of the evidence necessary to 
substantiate his claims for service 
connection for a psychiatric disorder to 
include PTSD, and what evidence he is to 
provide and what evidence VA will attempt to 
obtain on his behalf, in accordance with 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), and subsequent judicial authority, 
see Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  The Veteran should also be asked to 
provide information or evidence regarding any 
post-service mental health or social services 
treatment for which records have not already 
been obtained, in furtherance of his 
psychiatric disorder/PTSD claim.  He also 
should be advised that mental illness from 
which he may suffer need not necessarily be 
PTSD in order to be related to service (see 
Clemons, supra), and he should accordingly be 
encouraged to assist in obtaining extant 
records of treatment or evaluation for any 
mental illness.  All records and responses 
received should be associated with the claims 
file, and any indicated development should be 
undertaken.  

3.  Thereafter, request additional addendum 
opinions by the VA examiner who examined the 
Veteran in June 2007 to address his 
psychiatric disorder claim to include PTSD.  
Inform the examiner that further opinions are 
required based on additional volumes of past 
VA treatment records having been obtained.  
The claims folders should be made available 
to the examiner for review.  The examiner 
should note in particular records of VA 
treatment in 2001, including treatment 
records in January 2001 providing diagnoses 
of PTSD based in part on the Veteran's 
confirmed in-service stressor, with a January 
16, 2001, treatment record documenting a 
thorough psychiatric evaluation and resulting 
diagnosis including PTSD.  

a.  The examiner should be informed of the 
assault suffered by the Veteran in 
service, as corroborated by medical 
documentation of his being struck in the 
nose in October 1953 and his obtaining a 
transfer and assignment change shortly 
thereafter, and as further supported by a 
September 1986 psychiatric treatment note, 
years prior to his present claim, when the 
Veteran provided a narrative of that 
incident and surrounding events.

b.  The examiner should carefully review 
the claims folders, and should note in 
particular a May 1952 pre-induction 
examination finding of "mild anxiety 
instability;" a Navy medical facility 
record of hospitalization from October 
1966 to January 1967 for a diagnosed 
depressive reaction with a history after 
service of maladjustment, being a loner 
and unhappy, past heavy drinking, 
difficulty with authority with lost jobs 
due to clashes with superiors, and a 
familial history of alcoholism in both 
parents; more recent psychiatric 
hospitalizations and treatments for 
assessed bipolar affective disorder, 
ongoing depression, history of 
pathological gambling, and history of 
alcohol abuse; and most recent treatments 
reflecting MRI findings of global brain 
atrophy, and a diagnosis of Parkinson's 
disease, with symptoms including memory 
difficulties, slowed mental functioning, 
imbalance and falls, and hand tremors.  
The examiner should also note diagnoses of 
PTSD within January 2001 treatment 
records, including a January 16, 2001, 
psychiatric treatment evaluation 
diagnosing PTSD.  The examiner should also 
note the history provided therein of past 
traumas including physical and sexual 
abuse as a child, the noted physical 
attack in service, and reported more 
recent attacks or assaults including by 
police after service.  

c.  The examiner should review the entire 
claims file, including volumes added to 
the claims file since the examiner's 
addendum provided in September 2008.  

d.  The examiner should then again answer 
the following question:  Is it at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that the Veteran 
has PTSD due at least in part to the in-
service stressor of a beating by fellow 
soldiers in October 1953 and subsequent 
harassment by those same soldiers for a 
number of months prior to a change in the 
Veteran's service assignment?  The 
examiner should provide a complete 
explanation for his/her opinion.

e.  If the Veteran is found to have PTSD, 
the examiner is requested to identify the 
diagnostic criteria, including the 
specific stressor(s) supporting the 
diagnosis, and the current manifestations 
which distinguish that diagnosis from 
other psychiatric disorders.

f.  The Board is aware that the mere 
presence of in-service stressors does not 
necessarily support a post-service 
diagnosis of PTSD under DSM-IV.  
Therefore, the examiner should be asked to 
discuss the degree to which currently 
noted symptomatology correlates with the 
Veteran's claimed stressor, and whether 
such symptoms are adequate to support a 
diagnosis of PTSD, as opposed to a 
different psychiatric disorder.  If the 
examiner does not diagnose PTSD, the 
examiner should address the prior findings 
or diagnoses of PTSD, including upon VA 
treatment evaluation in January 2001.  

g.  For each diagnosed psychiatric 
disorder other than PTSD, the examiner is 
requested to provide an opinion as to 
whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the psychiatric disorder 
is causally related the Veteran's active 
military service.

h.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.  If the reviewer cannot 
answer the question posed without 
resorting to unsupported speculation, the 
reviewer should so state, and explain why 
that is so.

4.  If the requested opinions are not 
obtained from the June 2007 VA examiner, then 
the Veteran must be afforded an additional VA 
examination, to address all the above 
questions directed at that examiner.  

5.  Thereafter, the RO should readjudicate 
the remanded claim de novo.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

